UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1926


JOHN M. DICKSON, JR.,

                Plaintiff - Appellant,

          v.

OFFICER SOREL V. UTSEY, in his official and individual
capacity; CITY OF NEWPORT NEWS POLICE CHIEF JAMES D. FOX, in
his official and individual capacity, acting under color of
state law; CITY OF NEWPORT NEWS POLICE DEPARTMENT, in its
official capacity, and as a person acting under color of
state law; CLERK MRS/MS JANE DOE OF THE GENERAL DISTRICT
COURT THE TRAFFIC/CIVIL DIVISION, in her individual capacity
acting under color of state law,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:13-cv-00057-AWA-DEM)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.        Darlene P. Bradberry,
OFFICE OF THE CITY ATTORNEY, Newport           News, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John   M.   Dickson,   Jr.,     appeals   the   district    court’s

order denying relief on his civil complaint.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             Dickson v. Utsey,

No. 4:13-cv-00057-AWA-DEM (E.D. Va. July 29, 2014).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2